DETAILED ACTION
	The instant application having Application No. 16/529,142 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 8/1/2019 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 8/1/2019 and 3/13/2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

STATEMENTS OF REASONS FOR ALLOWANCE
	
	Regarding Claim 1, Sabato, the closest prior art of record, teaches a non-transitory computer-readable medium comprising computer-executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to: 
	in response to initiating a write sequence to a shared memory (step 304 of Fig. 3, where the “access” my be a write to memory, as the shared resource may be memory as noted in Paragraph 0011), check a process identification ("PID") field to determine whether a write sequence is in progress (step 312 of Fig. 3, “the process may read a value stored in a memory 
	if the write sequence is not in progress, set the PID field to a unique process identification associated with a writer (“If the shared resource is available, mutex controller 140 may set an indicator indicating that the resource is available to the process by placing the process identifier in a memory location associated with the resource. The process may then understand that it may access the resource by reading back its identifier from the memory location,” Paragraph 0020); 
	perform a write operation to the shared memory (step 320 of Fig. 3); 
	reset the data in the PID field to an expected value (“the mutex controller may set an indicator to indicate that the resource is available by setting the value in the memory location associated with the resource to a certain [expected] value (e.g., zero),” Paragraph 0021). 
	However, the prior art does not teach incrementing an ingress counter incremented if a write sequence is not in progress and incrementing an egress counter.  Though ingress-egress counters are taught in the art (see, for example, Yadav, US 2015/0286586, Paragraphs 0080-0081), these counters are explicitly incremented during read processes, and are merely checked during writes.  Therefore, claim 1 is allowable over the prior art of record.

	Claim 10 recites a non-transitory computer-readable medium comprising computer-executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to: in response to initiating a read sequence of shared memory, determine an egress counter value; perform a read operation of the shared memory; determine an ingress counter value; if the egress counter value is not equal to the ingress counter value, re-attempt to perform the read sequence; and if the egress counter value is equal to the ingress counter value, determine that the read operation is valid. 


	Claim 14 recites a non-transitory computer-readable medium comprising computer-executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to: in response to initiating a recovery process, determine whether a PID field holds an expected value; compare a value of an ingress counter with a value of an egress counter and determine that a crash occurred during a write sequence if the values of the ingress counter and the egress counters are different; and determine that the crash did not occur during the write sequence if the values of the ingress counter and the egress counters are the same. 
	While ingress-egress counter pairs are used in the prior art (see Yadav, US 2015/0286586, Paragraphs 0080-0081), these are only used for verifying there are no reads happening to a shared memory area, and are not used to determine if a crash occurred during a write sequence as required by claim 14.  Therefore, claim 14 is allowable over the prior art of record.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE

 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135